DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 11/30/2020.
Claims 1 and 3 have been amended. Claims 6 and 7 have been cancelled. Claim 8-12 have been withdrawn. Claims 1-5 are pending and addressed below. 
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-5, in the phone call on 8/18/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnitzler (U.S. PGPub. No. 20070149970) in view of Sharkey (U.S. Patent No. 6733496).
Regarding claim 1, Schnitzler teaches:
A probe for gas-assisted electrosurgery comprising: a gas-assisted electrosurgical probe comprising a tube and an electrode within said tube, (Para. 0021-0022; Fig. 1-3, electrode 3, gas delivery delivering device 10)
wherein a distal end portion of said electrode extends from an opening at a distal end of said tube; (Para. 0022; Fig. 1-3, outlet 13)
an electrically insulating tip connected to the distal end of said electrode, (Para. 0022, 0024; Fig. 3, guiding device 3)
said electrically insulating tip comprising: a substantially hemispherical distal end portion having a radius rc; and (Para. 0024; Fig. 3, guiding device 3; see annotated Fig. 3 below) 
a proximal portion having a circular cross-section and a central axis of a length L1; (Para. 0024; Fig. 3, guiding device 3; see annotated 3 below)

    PNG
    media_image1.png
    191
    458
    media_image1.png
    Greyscale

	Although Schniztler teacher a concave proximal portion in Fig. 2, Para. 0023, Schnitzler does not explicitly disclose L1 being larger than rc. 
 
a proximal portion having a circular cross-section, a concave outer surface and a central axis of a length L1; wherein L1>rc

    PNG
    media_image2.png
    233
    679
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Schnitzler based on the teachings of Sharkey to have incorporated a concave outer surface, where L1>rc in order to bend in any direction relative to the longitudinal axis of the distal section (Sharkey, Col. 13, line 64-Col. 14, line 4).
Regarding claim 2, the Schnitzler/Sharkey combination teaches:
The probe for gas-assisted electrosurgery according to claim 1, (described above)
 further comprising a fillet between said substantially distal end portion and said proximal portion. (Schnitzler, see annotated Fig. 3 above)
Regarding claim 3, the Schnitzler/Sharkey combination teaches:
The probe for gas-assisted electrosurgery according to claim 1, (described above)
In an alternative embodiment, Schnitzler teaches wherein said proximal portion has an outer surface having a plurality of portions having a concave surface (Fig. 2, inner section 21). By shaping the guiding device in a concave fashion, the flow of gas can be directed in a simple manner (Schnitzler, Para. 0013). Further, the hemispherical distal portion and concave proximal 
Although the Schnitzler/Sharkey combination does not explicitly describe these concave surfaces having different radii of curvature, it can be seen in Fig. 3C of Skarkey that the radii changes (indicated in Sharkey, Fig. 3C below).

    PNG
    media_image3.png
    215
    638
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modified Schnitzler based on the teachings of Sharkey to include different radii of curvature to yield the same predictable results. Although Sharkey does not explicitly disclose different radii, one of ordinary skill in the art to would have chosen the appropriate curvature and radii as a compatible design to provide bendability to the distal most tip.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Schnitzler based on the teachings of Sharkey to have incorporated a plurality of portions with different outer radii of curvature in order to in order to effectively bend in any direction relative to the longitudinal axis of the distal section (Sharkey, Col. 13, line 64-Col. 14, line 4).
Regarding claim 4, the Schnitzler/Sharkey combination teaches:
The probe for gas-assisted electrosurgery according to claim 3, (described above)
wherein said at least two radii of curvature decrease from a proximal end of said electrically insulating tip to said fillet. (Sharkey, see annotated Fig. 3C above)
Although the Schnitzler/Sharkey combination does not explicitly disclose at least two radii of curvature decrease from a proximal end to the insulating tip, it can be seen in Sharkey, Fig. 3C that the radii changes from the proximal to distal end. Therefore, it would have been obvious to one of ordinary skill in the art to modified Schnitzler based on the teachings of Sharkey to include at least two radii of curvature decreasing from the proximal to distal portions in order to yield the same predictable results. One of ordinary skill in the art to would have chosen the appropriate curvature and radii as a compatible design to provide bendability to the distal most tip.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Schnitzler based on the teachings of Sharkey to have incorporated a plurality of portions with different outer radii of curvature in order to in order to effectively bend in any direction relative to the longitudinal axis of the distal section (Sharkey, Col. 13, line 64-Col. 14, line 4). 
Regarding claim 5, the Schnitzler/Sharkey combination teaches:
The probe for gas-assisted electrosurgery according to claim 1, (described above)
wherein said proximal portion has an outer surface having a varying radius of curvature. (Sharkey, see annotated Fig. 3C above)
Although the Schnitzler/Sharkey combination does not explicitly disclose at least two radii of curvature decrease from a proximal end to the insulating tip, it can be seen in Sharkey Fig. 3C above that there are varying radii of curvature. Therefore, it would have been obvious to one of ordinary skill in the art to modified Schnitzler based on the teachings of Sharkey to include a proximal portion having an outer subsurface with a varying radius of curvature in order . 
Response to Arguments
Applicant’s arguments, filed 11/30/2020, with respect to the drawings have been fully considered and are persuasive.  The objection of 9/3/2020 has been withdrawn. 
Applicant’s arguments, filed 11/30/2020, with respect to the claims have been fully considered and are persuasive.  The objection of 9/3/2020 has been withdrawn. 
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Schnitzler and Scopton are moot in view of the new rejections under Sharkey.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794